DETAILED ACTION
Claims 1-4, 6-12, 14-18 and 21-24 are pending.  Claims 1-4, 6-12, 14-18 and 21-24 are allowed.
The present application is a 371 of PCT/US13/30791 filed on 03/13/2013.
The present application claims priority to provisional application 61/609,961 filed on 03/13/2012.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Based on the Patent Board Decision mailed on 03/29/2021, the claims are deemed allowable.
The Decision states:
“Because we find that Vasseur does not teach a determination of reachability, we agree with Appellant that the combination of He and Vasseur is insufficient to teach or suggest all the elements of the claims.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164